UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1420



LEBON BRUCE WALKER, a/k/a Larry Gene Platt;
PATRICIA ANNETTE LEE-WALKER, a/k/a Angie
Platt,

                                          Plaintiffs - Appellants,

          versus


PERRY LONDON, individually and official capac-
ity as a Bail Bondsman; LONDON BAIL BONDING
INTERNATIONAL FIDELITY COMPANY, London Bonding
Agency, Incorporated, and/or Entity, et al;
DENNIS COX, individually and in his official
capacity as a Bailman and Bounty Hunter, an
agent of London Bail Bonding International
Fidelity Company, London Bonding Agency,
Incorporated, and/or Equity, et al; DENNIS
COX, individually and in his official capacity
as a Private Detective, Private Investigator,
Agent and Owner of Harford Bureau of Investi-
gation & Process, Ltd., and/or Entity, et al;
HARFORD BUREAU OF INVESTIGATIONS COMPANY, Har-
ford Bureau of Investigations & Process, Ltd.,
and/or Entity, et al; DENNIS COX, individually
and in his official capacity as an Agent
and/or Repo Officer for Toyota Motor Credit
Company, Toyota Motor Credit Corporation,
and/or Entity, et al; TOYOTA MOTOR CREDIT COM-
PANY, TOYOTA MOTOR CREDIT CORPORATION, AND/OR
ENTITY,

                                           Defendants - Appellees.
Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
95-1629-DKC)


Submitted:   June 9, 1998                  Decided:   June 24, 1998


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


LeBon Bruce Walker, Patricia Annette Lee-Walker, Appellants Pro Se.
David Eugene Furrer, I. Steven Seigel, John Andrew Schruefer, Jr.,
SEIGEL, TULLY & FURRER, Baltimore, Maryland; Francis Joseph Gorman,
GORMAN & WILLIAMS, Baltimore, Maryland; Michael N. Russo, Jr.,
FERGUSON, SCHETELICH & HEFFERNAN, P.A., Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     LeBon Walker and Patricia Lee-Walker appeal from the district

court’s orders denying relief on their civil rights complaint. We

have reviewed the record and the district court’s opinions and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Walker v. London, No. CA-95-1629-DKC (D. Md. Feb.

1, 1996 and Feb. 21, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                3